Citation Nr: 0828952	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-34 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement of $144.00 for tests taken on 
July 19, 2003.  


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty for over 24 years.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  




FINDINGS OF FACT

1.  The record reflects that the veteran took the CSET 
Multiple Subject I (Test 101) and CSET Multiple Subject III 
(Test 103) tests on July 19, 2003.

2.  The veteran's request for reimbursement of the $144 cost 
for taking the tests was received in March 2006, more than 
one year after the date the tests were taken.


CONCLUSION OF LAW

The criteria for reimbursement of the $144 cost for taking 
CSET Multiple Subject I (Test 101) and CSET Multiple Subject 
III (Test 103) tests are not met.  38 U.S.C.A. §§ 3014, 3023 
(West 2002); 38 C.F.R. § 21.7131 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, as a general rule, VA has 
an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  However, for the reasons stated below, the Board 
finds that the veteran's appeal must be denied as a matter of 
law.  In VAOPGCPREC 5-2004 VA's Office of General Counsel 
held that the law does not require either notice or 
assistance when the claim cannot be substantiated under the 
law or based on the application of the law to undisputed 
facts.  Similarly, the Court has held that the duties to 
assist and to notify are not applicable to matters in which 
the law, and not the evidence, is dispositive.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

In March 2006, the veteran submitted an application for 
licensing and certification testing fee reimbursement.  The 
application reflects that the veteran took the CSET Multiple 
Subject I (Test 101) and CSET Multiple Subject III (Test 103) 
tests on July 19, 2003.  She was requesting reimbursement of 
$144.00 which was the cost of the two examinations.  

In May 2006, VA denied the veteran's application for 
reimbursement due to the fact that the application for 
reimbursement was received more than one year after the tests 
were taken.  

VA will award educational assistance for the cost of a 
licensing or certification test only when the veteran takes 
such test:
	(i) While the test is approved under 38 U.S.C. chapter 
36;
	(ii) While the veteran is eligible for educational 
assistance under this subpart; and
	(iii) No more than one year before the date VA receives 
a claim for reimbursement of the test.  38 C.F.R. 
§ 21.7131(a)(2).  

In the current case, the evidence of record demonstrates that 
the veteran's application for reimbursement for the test fees 
was received more than one year after she took the licensing 
or certification tests in questions.  The veteran does not 
dispute this fact in her notice of disagreement.  She argues 
that she was not aware that a claim had to be submitted 
within one year of enrollment.  Unfortunately, the appellant 
has not directed the Board to any law or regulation which 
would allow for the tolling of the one year time limit set 
out under 38 C.F.R. § 21.7131(a)(2) based on the veteran's 
argument and the Board is not aware of any such provision.  

The Board is bound by applicable law and regulations when 
determining a claim for VA benefits.  Here, the regulatory 
criteria are clear and specific in that they do not permit 
payment for examinations taken more than one year prior to 
the date of the application for reimbursement thereof.  
Consequently, pursuant to these criteria, there is no legal 
basis upon which to grant the veteran reimbursement of the 
$144 cost of taking the licensing or certifications in July 
2003.  Although the Board is sympathetic, nothing in the law 
supports the veteran's contention that her education benefits 
were to be tolled in these circumstances.  Therefore, the 
Board finds the claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and 
not the evidence is dispositive, a claim for entitlement to 
VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law). 


ORDER

Entitlement to reimbursement of $144.00 for tests taken on 
July 19, 2003 is not warranted.  The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


